Citation Nr: 0922889	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ankle 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

The Board remanded the claims in September 2007 for 
procedural and evidentiary considerations.


REMAND

In June 2007, the Veteran was afforded a video-conference 
hearing in this matter before the Board at his local RO.  
However, since the Veterans Law Judge who conducted the June 
2007 hearing is no longer employed by the Board, and the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision which is made on 
that appeal (38 C.F.R. § 20.707 (2008)), the Veteran was 
advised in a June 2009 letter of his right to another Board 
hearing.  Thereafter, in a written statement signed by the 
Veteran and received by the Board in June 2009, he indicated 
his desire to attend another video-conference hearing before 
a Veterans Law Judge at his local RO.  Consequently, the 
Board finds that it has no alternative but to remand this 
case so that the Veteran can be afforded his requested video-
conference hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in St. 
Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


